11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of J.L.C., a child,            * From the County Court at Law
                                                 Brown County,
                                                 Trial Court No. 00-01-005.

No. 11-13-00252-CV                             * August 29, 2014

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed. The costs incurred by reason
of this appeal are taxed against Jimmy Ray Coffee and Carla Jeane Coffee.